PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  16/638,834
Filing Date: February 13, 2020
Appellant(s): Andreas Viktor Simm, Jorg Scheier, Christian Steiner, Vincent Capponi, Phillip Chan



__________________
Donald V. Scaltrito
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed on 06/13/2022 appealing from the Office action mailed 10/14/2021.

(1) Grounds of Rejection
The following grounds of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan US 2015/0335576 as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).    
Chan teaches a method of reducing contamination by one or more toxins in a biological substance comprising “contacting the biological substance with an effective amount of a sorbent capable of adsorbing the toxin, wherein the sorbent comprises a plurality of pores ranging from 50 {acute over (Å)} to 40,000 {acute over (Å)} with a pore volume of 0.5 cc/g to 5.0 cc/g and a size of 0.05 mm to 2 cm.” (abstract and claim 1 of Chan).  Chan teaches the sorbent is biocompatible (claim 3 of Chan).  Chan teaches a macroporous polymeric sorbent (claim 6 of Chan).  Chan teaches in vivo and ex vivo sorbing (claims 7 and 8 of Chan).  Chan teaches the biological substance comprising saliva, blood, plasma, serum, gastrointestinal fluid, cerebrospinal fluid, vaginal fluid, peritoneal fluid, pleural fluid, urine, synovial fluid, lymph, alveolar mucus or vitreous humor (claim 53 of Chan).  Chan teaches “the sorbent has a pore structure such that the total pore volume of pore size in the range of 50 Å to 40,000 Å is greater than 0.5 cc/g to 5.0 cc/g dry sorbent; wherein the ratio of pore volume between 50 {acute over (Å)} to 40,000 {acute over (Å)} (pore diameter) to pore volume between 100 {acute over (Å)} to 1,000 {acute over (Å)} (pore diameter) of the sorbent is smaller than 3:1” (claim 54 of Chan) or “the sorbent has a pore structure such that the total pore volume of pore size in the range of 50 Å to 40,000 Å is greater than 0.5 cc/g to 5.0 cc/g dry sorbent; wherein the ratio of pore volume between 50 {acute over (Å)} to 40,000 {acute over (Å)} (pore diameter) to pore volume between 1,000 {acute over (Å)} to 10,000 {acute over (Å)} (pore diameter) of the sorbent is smaller than 2:1” (claim 56 of Chan).  Chan teaches “the sorbent comprises a plurality of pores comprising at least one crosslinking agent, at least one monomer, at least one dispersing agent and at least one porogen” (claim 60 of Chan).  Chan teaches “Suitable crosslinking agents include divinylbenzene, trivinylbenzene, divinylnaphthalene, trivinylcyclohexane, divinylsulfone, trimethylolpropane trimethacrylate, trimethylolpropane dimethacrylate, trimethylolpropane triacrylate, trimethylolpropane diacrylate, pentaerythrital dimethacrylates, pentaerythrital trimethacrylates, pentaerythrital, tetramethacrylates, pentaerythritol diacrylates, pentaerythritol triiacrylates, pentaerythritol tetraacrylates, dipentaerythritol dimethacrylates, dipentaerythritol trimethacrylates, dipentaerythritol tetramethacrylates, dipentaerythritol diacrylates, dipentaerythritol triacrylates, dipentaerythritol tetraacrylates, divinylformamide and mixtures thereof” (paragraph 53).  Chan teaches “Suitable dispersing agents include hydroxyethyl cellulose, hydroxypopyl cellulose, poly(hydroxyethyl methacrylate), poly(hydroxyethyl acrylate), poly(hydroxypropyl methacrylate), poly(hydroxypropyl acrylate), poly(dimethylaminoethyl methacrylate), poly(dimethylaminoethyl acrylate), poly(diethylamimoethyl methacrylate), poly(diethylaminoethyl acrylate), poly(vinyl alcohol), poly(N-vinylpyrrolidinone), salts of poly(methacrylic acid), and salts of poly(acrylic acid) and mixtures thereof” (paragraph 52).  Chan teaches “one or more monomers selected from divinylbenzene and ethylvinylbezene, styrene, ethylstyrene, acrylonitrile, butyl methacrylate, octyl methacrylate, butyl acrylate, octyl acrylate, cetyl methacrylate, cetyl acrylate, ethyl methacrylate, ethyl acrylate, vinyltoluene, vinylnaphthalene, vinylbenzyl alcohol, vinylformamide, methyl methacrylate, methyl acrylate, trivinylbenzene, divinylnaphthalene, trivinylcyclohexane, divinylsulfone, trimethylolpropane trimethacrylate, trimethylolpropane dimethacrylate, trimethylolpropane triacrylate, trimethylolpropane diacrylate, pentaerythritol dimethacrylate, pentaerythritol trimethacrylate, pentaerythritol tetramethacrylate, pentaerythritol diacrylate, pentaerythritol triiacrylate, pentaerythritol tetraacrylate, dipentaerythritol dimethacrylate, dipentaerythritol trimethacrylate, dipentaerythritol tetramethacrylate, dipentaerythritol diacrylate, dipentaerythritol triacrylate, dipentaerythritol tetraacrylate, divinylformamide and mixtures thereof” (paragraph 55).  Chan teaches “Some preferred porogens are Benzyl alcohol, Cyclohexane, Cyclohexanol, Cyclohexanol/toluene mixtures, Cyclohexanone, Decane, Decane/toluene mixtures, Di-2-ethylhexylphosphoric acid, Di-2-ethylhexyl phthalate, 2-Ethyl-1-hexanoic acid, 2-Ethyl-1-hexanol, 2-Ethyl-1-hexanol/n-heptane mixtures, 2-Ethyl-1-hexanol/toluene mixtures, Isoamyl alcohol, n-Heptane, n-Heptane/ethylacetate, n-Heptane/isoamyl acetate, n-Heptane/tetraline mixtures, n-Heptane/toluene mixtures, n-Hexane/toluene mixtures, Pentanol, Poly(styrene-co-methyl methacrylate)/dibutyl phthalate, Polystyrene/2-ethyl-1-hexanol mixtures, Polystyrene/dibutyl phthalate, Polystyrene/n-hexane mixtures, Polystyrene/toluene mixtures, Toluene, Tri-n-butylphosphate, 1,2,3-Trichloropropane/2-ethyl-1-hexanol mixtures, 2,2,4-Trimethyl pentane (isooctane), Trimethyl pentane/toluene mixtures, Poly(propylene glycol)/toluene mixtures Poly(propylene glycol)/cyclohexanol mixtures, and Poly(propylene glycol)/2-Ethyl-1-hexanol mixtures” (paragraph 54).  Chan teaches in vitro (examples 22-31).  Chan teaches the substance is blood (claim 78 of Chan and paragraphs 50 and 64).  Chan teaches “gastrointestinal disorders” (paragraph 22).  Chan teaches toxins as etiological agents linked to a negative clinical outcome (paragraph 20).  Kilhovd evidenced that advanced glycation end-products (AGE) (modifications of proteins and lipids) have been linked to premature atherosclerosis in diabetic and non-diabetic patients (abstract).  Kilhovd also evidences that AGE are found at baseline levels in blood serum (results of Kilhovd).  Since Chan provides for the sorbents of the instant claims and anticipates contacting it with blood, it will have had the function of sorbing AGE in blood in vivo, ex vivo or in vitro.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 18 in addition to claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2015/0335576 as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).  
Chan teaches the claims as discussed above.  Chan teaches various toxins that the sorbent would be useful for removing verotoxin that causes renal failure (kidney disease) and amyloid precursor protein (a precursor to toxic amyloid plaques) that lead to Alzheimer’s disease (paragraph 20).  
One of ordinary skill in the art at the time of instant filing would have utilized the sorbent for contacting bodily fluids/blood in subjects with renal failure and Alzheimer’s disease by the teachings of Chan.  

Claims 16 and 17 in addition to claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2015/0335576 and Ameer US2011/0082421 as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).  
Chan as evidenced by Kilhovd teaches the claims as discussed above.  
Chan does not teach osteoarthritis or atherosclerosis as conditions to be treated.
Ameer teaches a blood detoxification system that is useful for Alzheimer’s disease and cardiovascular complications (abstract).  Ameer teaches that it utilizes a bioadsorbent (paragraphs 39 and 47).  Ameer teaches the bioadsorbent useful for atherosclerosis, various neurodegenerative diseases and osteoarthritis (paragraph 81).  Ameer teaches the removal of AGEs having the disease or disorder (paragraph 12).  
	One of ordinary skill in the art at the time of instant filing would have used adsorbents of Chan to also treat conditions like atherosclerosis and osteoarthritis in Ameer that are treatable by adsorbents as both references provide for treating diseases by removal of potentially toxic substances from the blood (or other bodily fluid) for the treatment of diseases (MPEP 2144.06).  

Claim 15 in addition to claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2015/0335576; Ameer US2011/0082421 and Ishibashi et al (Arch Ophthalmol, 1998, volume 116, pages 1629-1632) as evidenced by Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820).  
Chan and Ameer teach the claims as discussed above.  Chan provides for a sorbent/adsorbent for treatment of diseases by removal of toxins while Ameer provides that adsorbents can remove advance glycation end-products in a subject.  Both references provide that the treatment will be useful for a number of conditions/diseases.  
Chan and Ameer do not teach macular degeneration.  
Ishibashi teaches that advanced glycation end-products are accumulated in subjects with age-related macular degeneration (abstract and title).  
One of ordinary skill in the art at the time of instant filing would have treated macular degeneration with sorbents such as those of Chan as Ameer provides that adsorbents can remove AGE (a toxin) from the system and Ishibani provides that AGE are accumulated in subjects with macular degeneration.  

Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2009/0143226 and Chan US 2015/0335576.  
	Inoue teaches adsorbents for advanced glycation end products (abstract).  Inoue teaches such adsorbents will be useful for treating diseases such as diabetes complications, atherosclerosis, Alzheimer’s disease and rheumatoid arthritis (paragraph 15).  Inoue teaches administration to the body (paragraphs 43, 48 and 49).  Inoue teaches a hemodialysis column which treats blood outside the body (paragraphs 46 and 50).  Inoue teaches blood (paragraphs 89-91).  Inoue recognizes that AGE buildup leads to disease (paragraph 15), and thus, is toxic (act as a toxin).  Inoue teaches a copolymer resin of methacrylate compounds and vinyl compounds (abstract).  
	Inoue does not teach the adsorbent of the instant claims.  
Chan teaches a method of reducing contamination by one or more toxins in a biological substance comprising “contacting the biological substance with an effective amount of a sorbent capable of sorbing the toxin, wherein the sorbent comprises a plurality of pores ranging from 50 {acute over (Å)} to 40,000 {acute over (Å)} with a pore volume of 0.5 cc/g to 5.0 cc/g and a size of 0.05 mm to 2 cm.” (abstract and claim 1 of Chan).  Chan teaches the sorbent is biocompatible (claim 3 of Chan).  Chan teaches a macroporous polymeric sorbent (claim 6 of Chan).  Chan teaches in vivo and ex vivo sorbing (claims 7 and 8 of Chan).  Chan teaches the biological substance comprising saliva, blood, plasma, serum, gastrointestinal fluid, cerebrospinal fluid, vaginal fluid, peritoneal fluid, pleural fluid, urine, synovial fluid, lymph, alveolar mucus or vitreous humor (claim 53 of Chan).  Chan teaches “the sorbent has a pore structure such that the total pore volume of pore size in the range of 50 Å to 40,000 Å is greater than 0.5 cc/g to 5.0 cc/g dry sorbent; wherein the ratio of pore volume between 50 {acute over (Å)} to 40,000 {acute over (Å)} (pore diameter) to pore volume between 100 {acute over (Å)} to 1,000 {acute over (Å)} (pore diameter) of the sorbent is smaller than 3:1” (claim 54 of Chan) or “the sorbent has a pore structure such that the total pore volume of pore size in the range of 50 Å to 40,000 Å is greater than 0.5 cc/g to 5.0 cc/g dry sorbent; wherein the ratio of pore volume between 50 {acute over (Å)} to 40,000 {acute over (Å)} (pore diameter) to pore volume between 1,000 {acute over (Å)} to 10,000 {acute over (Å)} (pore diameter) of the sorbent is smaller than 2:1” (claim 56 of Chan).  Chan teaches “the sorbent comprises a plurality of pores comprising at least one crosslinking agent, at least one monomer, at least one dispersing agent and at least one porogen” (claim 60 of Chan).  Chan teaches “Suitable crosslinking agents include divinylbenzene, trivinylbenzene, divinylnaphthalene, trivinylcyclohexane, divinylsulfone, trimethylolpropane trimethacrylate, trimethylolpropane dimethacrylate, trimethylolpropane triacrylate, trimethylolpropane diacrylate, pentaerythrital dimethacrylates, pentaerythrital trimethacrylates, pentaerythrital, tetramethacrylates, pentaerythritol diacrylates, pentaerythritol triiacrylates, pentaerythritol tetraacrylates, dipentaerythritol dimethacrylates, dipentaerythritol trimethacrylates, dipentaerythritol tetramethacrylates, dipentaerythritol diacrylates, dipentaerythritol triacrylates, dipentaerythritol tetraacrylates, divinylformamide and mixtures thereof” (paragraph 53).  Chan teaches “Suitable dispersing agents include hydroxyethyl cellulose, hydroxypopyl cellulose, poly(hydroxyethyl methacrylate), poly(hydroxyethyl acrylate), poly(hydroxypropyl methacrylate), poly(hydroxypropyl acrylate), poly(dimethylaminoethyl methacrylate), poly(dimethylaminoethyl acrylate), poly(diethylamimoethyl methacrylate), poly(diethylaminoethyl acrylate), poly(vinyl alcohol), poly(N-vinylpyrrolidinone), salts of poly(methacrylic acid), and salts of poly(acrylic acid) and mixtures thereof” (paragraph 52).  Chan teaches “one or more monomers selected from divinylbenzene and ethylvinylbezene, styrene, ethylstyrene, acrylonitrile, butyl methacrylate, octyl methacrylate, butyl acrylate, octyl acrylate, cetyl methacrylate, cetyl acrylate, ethyl methacrylate, ethyl acrylate, vinyltoluene, vinylnaphthalene, vinylbenzyl alcohol, vinylformamide, methyl methacrylate, methyl acrylate, trivinylbenzene, divinylnaphthalene, trivinylcyclohexane, divinylsulfone, trimethylolpropane trimethacrylate, trimethylolpropane dimethacrylate, trimethylolpropane triacrylate, trimethylolpropane diacrylate, pentaerythritol dimethacrylate, pentaerythritol trimethacrylate, pentaerythritol tetramethacrylate, pentaerythritol diacrylate, pentaerythritol triiacrylate, pentaerythritol tetraacrylate, dipentaerythritol dimethacrylate, dipentaerythritol trimethacrylate, dipentaerythritol tetramethacrylate, dipentaerythritol diacrylate, dipentaerythritol triacrylate, dipentaerythritol tetraacrylate, divinylformamide and mixtures thereof” (paragraph 55).  Chan teaches “Some preferred porogens are Benzyl alcohol, Cyclohexane, Cyclohexanol, Cyclohexanol/toluene mixtures, Cyclohexanone, Decane, Decane/toluene mixtures, Di-2-ethylhexylphosphoric acid, Di-2-ethylhexyl phthalate, 2-Ethyl-1-hexanoic acid, 2-Ethyl-1-hexanol, 2-Ethyl-1-hexanol/n-heptane mixtures, 2-Ethyl-1-hexanol/toluene mixtures, Isoamyl alcohol, n-Heptane, n-Heptane/ethylacetate, n-Heptane/isoamyl acetate, n-Heptane/tetraline mixtures, n-Heptane/toluene mixtures, n-Hexane/toluene mixtures, Pentanol, Poly(styrene-co-methyl methacrylate)/dibutyl phthalate, Polystyrene/2-ethyl-1-hexanol mixtures, Polystyrene/dibutyl phthalate, Polystyrene/n-hexane mixtures, Polystyrene/toluene mixtures, Toluene, Tri-n-butylphosphate, 1,2,3-Trichloropropane/2-ethyl-1-hexanol mixtures, 2,2,4-Trimethyl pentane (isooctane), Trimethyl pentane/toluene mixtures, Poly(propylene glycol)/toluene mixtures Poly(propylene glycol)/cyclohexanol mixtures, and Poly(propylene glycol)/2-Ethyl-1-hexanol mixtures” (paragraph 54).  Chan teaches in vitro (examples 22-31).  Chan teaches the substance is blood (claim 78 of Chan and paragraphs 50 and 64).  Chan teaches “gastrointestinal disorders” (paragraph 22).  Chan teaches toxins as etiological agents linked to a negative clinical outcome (paragraph 20).  
	One of ordinary skill in the art at the time of instant filing would have included other types of acrylate/vinyl adsorbents like those of Chan that are capable of removing toxins from the body to remove AGE from the body to prevent or reduce disease associated with such bodily toxins as provided in methods of Inoue, which provide for absorbing of AGE using an adsorbent material.  There would be a reasonable expectation of success in being able to reduce AGE through the use of the adsorbents of Chan that adsorb a variety of bodily toxins. 

Claim 15 in addition to Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2009/0143226, Chan US 2015/0335576 and Ishibashi et al (Arch Ophthalmol, 1998, volume 116, pages 1629-1632).  
Inoue and Chan teach the claims as discussed above.  Chan provides for a sorbent/adsorbent for treatment of diseases by removal of toxins while Inoue provides that adsorbents can remove advance glycation end-products in a subject.  Both references provide that the treatment will be useful for a number of conditions/diseases.  
Inoue and Chan do not teach macular degeneration.  
Ishibashi teaches that advanced glycation end-products are accumulated in subjects with age-related macular degeneration (abstract and title).  
One of ordinary skill in the art at the time of instant filing would have treated macular degeneration with sorbents such as those of Chan as Inoue provides that adsorbents can remove AGE (a toxin) from the system and Ishibani provides that AGE are accumulated in subjects with macular degeneration.  Thus, there is a reasonable expectation of success in treating subjects with macular degeneration caused by AGE with formulations of Chan by the teachings of the references.  

Claim 16 in addition to Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2009/0143226, Chan US 2015/0335576 and Ameer US2011/0082421.  
Inoue and Chan teach the claims as discussed above.  
Inoue and Chan do not teach osteoarthritis or atherosclerosis as conditions to be treated.
Ameer teaches a blood detoxification system that is useful for Alzheimer’s disease and cardiovascular complications (abstract).  Ameer teaches that it utilizes a bioadsorbent (paragraphs 39 and 47).  Ameer teaches the bioadsorbent useful for atherosclerosis, various neurodegenerative diseases and osteoarthritis (paragraph 81).  Ameer teaches the removal of AGEs having the disease or disorder (paragraph 12).  
	One of ordinary skill in the art at the time of instant filing would have used adsorbents of Chan to also treat conditions like atherosclerosis and osteoarthritis in Ameer that are treatable by adsorbents as both references provide for treating diseases by removal of potentially toxic substances from the blood (or other bodily fluid) for the treatment of diseases (MPEP 2144.06).  

Obviousness-Type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 53-54, 56, 58, and 60 of copending Application No. 14/410901 (reference application) in view of Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims provide for using the same sorbent to sorb molecules/toxins from blood and other bodily fluids where blood is evidenced by Kilhovd to contain AGE.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 37, 53, 54, 56, 58, 60-62, and 64 of copending Application No. 15/497640 (reference application) in view of Kilhovd et al (Arteriosclerosis, Thrombosis, and Vascular Biology, 2005, volume 25, pages 815-820). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims provide for using the same sorbent to sorb molecules/toxins from blood and other bodily fluids where blood is evidenced by Kilhovd to contain AGE.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2) Response to Arguments:

Claim Rejection - 35 USC § 102(a)(1) over Chan as evidenced by Kilhovd
	A central issue is that appellant has the position that advanced glycation end products are not necessarily present in human body fluid (one example of body fluid is blood) of all humans, and thus, there cannot be inherency in the teachings of Chan as the sorbing and removal of advanced end glycation products will not necessarily flow from Chan’s teachings.  
Appellant provides In re Perricone because Perricone’s teaching of “suitable for topical application to skin or hair” were found by the Federal Circuit to not anticipate applying to skin with sunburn as required by the claim.  Appellant feels that In re Perricone is a corresponding situation as Chan is silent regarding the actions of Chan’s sorbents to remove or to be able to remove advanced glycation end products from a bodily fluid.  
Appellant argues that the use of Kilhovd as an evidentiary reference is flawed because they feel it provides a limited population of humans, and therefore, is not representative of the entire human population.  
As indicated in examiner’s rejection, Kilhovd is used as an evidentiary reference to show that there is a basal level of advanced glycation end products found in human blood even in the non-diabetic humans.  Since Chan provides for sorbing of blood (a bodily fluid) with its sorbents and provides for the type of sorbent of the instant claims, Kilhovd is appropriately used to evidence advanced glycation end products in the blood whether diseased or not.  Chan provides use of the sorbent product with blood (claim 78 of Chan and paragraphs 50 and 64) and human patients (paragraphs 20, 29 and 34, preferably or particularly human).  Although the studies of Kilhovd are to a population of humans in a particular area of the world, it is applicable to the human population as they are human.  Thus, by Chan using the sorbent in human blood (diseased or not diseased), it will have been sorbing advanced glycation end products in addition to toxins for their removal from the blood as the advanced glycation end products are present.  Appellant is referred to MPEP 2112 sections I and II (Something which is old does not become patentable upon the discovery of a new property and the inherent feature need not be recognized at the time of the invention).  
Unlike the situation in In re Perricone, Chan provides the use of its sorbents in blood from humans while Kilhovd evidences that human blood contains advanced glycation end products.  Note that advanced glycation end products are increased in the diabetic state, but still have a baseline level in blood in the non-diabetic state.  Thus, advanced glycation end products exist in the blood of all subjects.  This is not similar to In re Perricone where not all skin has sunburn.  

Claim Rejections - 35 USC § 103(a) over Chan as evidenced by Kilhovd (claims 14 and 18); over Chan and Ameer as evidenced by Kilhovd (claims 16 and 17) and over Chan, Ameer and Ishibashi as evidenced by Kilhovd (claim 15)
The central issue is that these rejections of dependent claims cannot stand as the rejection under USC 102(a)(1) has been argued by appellant. 
	As the examiner is maintaining the rejection under USC 102(a)(1) over Chan as evidenced by Kilhovd for reasons above, these rejections that provide for dependent claims 14, 15, 16, 17 and 18 are maintained.  
 
Claim Rejection - 35 USC § 103(a) over Inoue and Chan
	The central issue is that appellant has the position that there is no reasonable expectation of success and no predictability in replacing Inoue’s sorbent with Chan’s and obtaining similar results with respect to sorbing advanced glycation end products. Appellant again indicates that Chan is silent with respect to Advanced glycation end products being adsorbed.
	
	In this rejection under USC 103, Inoue provides a basis for using sorbent materials to remove advanced glycation end products from body fluids like blood.  Chan provides a suitable sorbent that removes compounds from body fluids like blood.  Therefore, Chan’s product would be seen as a suitable sorbent material to remove advanced glycation end products from body fluids.  Even though Chan does not particularly provide for advanced glycation end products as agents to be adsorbed in its own teachings, it is a sorbent material capable of adsorbing a wide variety of agents from blood.  It is notable that advanced end glycation products are glycated proteins and lipids and that Chan does recognize toxins for sorption being a variety of substances including proteins, peptides, glycoproteins and glycolipids (paragraphs 31 and 35).  Paragraphs 89-91 provide for advanced glycation end products in rat blood, and thus, these end products exist across species.  Thus, there would be a reasonable expectation of success in using sorbents of Chan to other sorb protein and lipid materials in blood and also sorb advanced glycation end products as being forms of proteins and lipids.  
	
Claim Rejection - 35 USC § 103(a) over Inoue, Chan and Ishibashi and over Inoue, Chan and Ameer
The central issue is that these rejections of dependent claims cannot stand as the rejection under USC 103 over Inoue and Chan has been argued by appellant. 
	As the examiner is maintaining the rejection under USC 103 over Inoue and Chan for reasons above, these rejections that provide for dependent claims are maintained.  



Claim Rejection – Obviousness-Type Double Patenting
	The central issue is that appellant indicates the neither claim set provides for sorbing of advanced glycation end products.  
	Both the rejection over copending 14/410901 and copending 15/497640 include Kilhovd to provide that advanced glycation products are present in blood.  
	Copending 14/410901 provides for using the sorbent to sorb the toxin (including biological toxin) from a biological substance like blood ex vivo or in vivo (see claims 1 and 53 of ‘901).  Note that ‘901’s providing of a using the sorbent to sorb from biological substance like blood is a genus that encompasses the various materials found in blood or other biological substances.  
	Copending 15/497640 provides for using the sorbent to sorb the toxin (can be proteins or lipids) from a biological substance like blood ex vivo or in vivo (see claims 1, 7, 8 and 37 of ‘640).  Note that ‘640’s providing of a using the sorbent to sorb from biological substance like blood is a genus that encompasses the various materials found in blood or other biological substances.  
	Thus, the rejections under obviousness-type double patenting are maintained as the claims of the current application and copending applications ‘901 and ‘640 overlap in scope.  Advanced glycation end products are viewed as a biological toxin.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MARK V STEVENS/
Examiner, Art Unit 1613

Conferees:

/BRIAN-YONG S KWON/            Supervisory Patent Examiner, Art Unit 1613    
/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.